Title: From James Madison to the Republican Meeting of Washington County, New York, 9 October 1809
From: Madison, James
To: Republican Meeting of Washington County, New York


Washington Ocr. 9. 1809.
I have recd. fellow Citizens; your Address of the 14th. Sepr. with a just sense of the favorable manner, in which it reviews and approves the course pursued by the Administration first in relation to the arrangement made in April last with the M. P: of H. B. M. and next in consequence of the disavowal of that arrangement.
Whatever may be the sequel of this abortive result to a transaction so reasonable in its terms, & so auspicious in its tendencies, it is a consoling reflection that the U. S. will have given the most incontestible evidence of that conciliatory disposition, by which they have been constantly guided; and that it may the more confidently be expected that all true friends to their Country, sacrificing the spirit of party to its honor & its welfare, will unite in whatever measures the maintenance of these may call for.
I thank you for the friendly regards which you have been pleased to manifest towards me, & I sincerely join in extending to my illustrious Predecessor, in his retirement the veneration & grateful remembrance, due to his exalted endowments and his arduous services.
J. M
